 Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

UNITED STATES OF AMERICA,

                                  Plaintiff,

      vs.                                                      5:19-CV-1635
                                                               (TJM/TWD)

KENNETH J. ROOF, CHRISTINA ROOF, a/k/a
Christina M. Elzinga, THE NEW YORK STATE
AFFORDABLE HOUSING CORPORATION,
SAMARITAN MEDICAL CENTER, ROSINA VANSELF,
JOHN DOE, MARY ROE, and XYZ CORPORATION,


                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                          ORDER

      Plaintiff United States of America filed a Complaint in the instant action on

December 30, 2019. See dkt. # 1. The Complaint alleges that the Plaintiff United States

of America, through the Rural Housing Service or its successor agency, the United States

Department of Agriculture, lent Defendant Kenneth J. Roof $100,250, to be repaid at

5.750% interest in monthly installments over a specified term. Id. at ¶ 2. Roof signed a

promissory note, dated September 7, 2007. Id. at ¶ 3. Defendants Kenneth Roof and

Christina M. Elzinga, a/k/a Christina Roof, executed, acknowledged, and delivered a

mortgage as security for the loan on the same day. Id. at ¶ 4. The mortgaged premises

were located at 15506 County Route 63, Adams Center, New York. Id. Plaintiff holds the

                                               1
  Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 2 of 7




mortgage. Id. at ¶ 6. Defendants fell behind on their mortgage and property tax

payments, and the United States had to make tax payments to protect its interests. Id. at

¶ 7. Because of those defaults, Plaintiff has decided to declare the entire sum secured by

the mortgage due and payable. Id. at ¶ 8.

       Plaintiff then filed the instant action, seeking foreclosure of the property and

damages. Defendants did not answer, and the Clerk eventually granted Plaintiff’s request

for entry of default. See dkt. # 16. Plaintiff filed a motion for default judgment. See dkt. #

19. The Court granted that motion in part and denied the motion in part without prejudice.

See dkt. # 20. The Court found that Plaintiff had not properly explained how the Plaintiff

calculated the amount owed, and directed the Plaintiff to provide additional information.

       Plaintiff has now renewed the motion for default judgment and provided the Court

with information about how Plaintiff calculated the amount due on the mortgage. See dkt.

# 22. Though the Court is to “[accept] as true all well pleaded allegations against a

defaulting defendant for purposes of determining liability,” the Plaintiff is still required to

present evidence to establish the amount of damages. Finkel v. Romanowicz, 577 F.3d

79, 83 n.6 (2d Cir. 2009). Thus, “the quantum of damages must be established by proof

unless the amount is liquidated or susceptible to mathematical computation.” Flaks v.

Koegel, 504 F.2d 702, 707 (2d Cir. 1974). Though “‘the court must ensure that there is a

basis for the damages specified in a default judgment, it may, but need not, make the

determination through a hearing.’” Bravado Int’l Group Merch. Servcs. v. Ninna, Inc., 655

F.Supp.2d 177, 190 (E.D.N.Y. 2009) (quoting Fustok v. Conticommodity Servs., Inc., 122

F.R.D. 151, 156 (S.D.N.Y. 1988)). Instead, “the court may rely on detailed affidavits or

documentary evidence . . . to evaluate the proposed sum.” Fustok, 122 F.R.D. at 156.

                                                2
 Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 3 of 7




      Having examined the documentary evidence provided by the Plaintiff, the Court

concludes that Plaintiff has established the amount of damages as a sum certain and that

no hearing is required. The Court will therefore GRANT Plaintiff’s motion for default

judgment, dkt. # 22, as follows:

      1.     The mortgaged premises described in the Complaint (“the property in

             question”), more commonly known as 15506 County Route 63, Adams

             Center, NY 13606, a parcel of land improved with a single family home, shall

             be sold in and as one parcel;

      2.     Such sale shall be conducted at a public auction at the Suprem e Court

             Courthouse for Jefferson County, New York, 317 Washington St.,

             Watertown, NY 13601 or at another such suitable location, by and under the

             direction of the United States Marshals Service for the Northern District of

             New York,1 which is hereby directed to make the sale of the mortgaged

             premises;

      3.     The United States Marshal shall give public notice of the time and place of

             the sale as follows:

             a.     The United States Marshal shall cause to be sent by mail, a copy of

                    the Notice of Sale by depositing the notice in a prepaid wrapper

                    addressed to:

                    i.     Kenneth J. Roof
                           15506 County Route 63


      1
        Plaintiff’s proposed order directs the United States Marshal for the Western District
of New York to undertake the sale. The Court concludes that the Court’s authority resides
in the Northern District of New York.

                                              3
Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 4 of 7




                      Adams Center, NY 13606;
               ii.    Christina M. Roof, a/k/a Christina M. Elzinga
                      403 Shipyard Drive
                      Sackets Harbor, NY 13685;
               iii.   The New York State Affordable Housing Corporation
                      641 Lexington Avenue
                      New York, NY 10022;
               iv.    Samaritan Medical Center
                      830 Washington Street
                      Watertown, NY 13601; and
               v.     Rosima Vanself
                      409 Clay Street
                      Watertown, NY 13601;

         b.    The United States Marshal shall post copies of the Notice of Sale in

               three (3) conspicuous public places in Jefferson County, New York;

         c.    The United States Marshal shall cause the notice to be published

               once weekly for four consecutive weeks in the Watertown Daily

               Times, a newspaper of general circulation in Jefferson County, New

               York. The notice shall contain the full legal description of the property

               set forth in Schedule A of this Order. The notice may refer to the

               property as “15506 County Route 63, Adams Center, New York,

               13606";

    4.   The Plaintiff or any other party to this action may become a purchaser of the

         property in question at the scheduled sale;

    5.   The United States Marshal shall execute to the purchaser of the property

         upon such sale a deed of the premises sold and upon receiving the

         proceeds of the sale shall pay the following items:

         a.    United States Marshal’s fees and commissions on the sale not

               exceeding $300.00;

                                        4
Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 5 of 7




          b.     Advertising expenses as shown on bills to be specified in the

                 Marshal’s Report of Sale;

          c.     Plaintiff shall receive $144,873.46, with interest thereon from April 21,

                 2021;

    6.    If the Plaintiff is the purchaser of the property at the sale, or if the rights of

          the purchaser at the sale and the terms of the sale under this judgment are

          assigned to and acquired by the Plaintiff and the Plaintiff provides a valid

          assignment to the United States Marshal, the Marshal shall not require the

          Plaintiff to pay the entire amount of the bid at the sale in cash. The Marshal

          shall instead execute and deliver to Plaintiff a deed of the property sold upon

          payment to the Marshal of the amounts specified in paragraphs 5(a) and 5(b)

          above;

    7.    The balance of the amount bid, after deducing from that bid the amounts

          paid by the Plaintiff specified in paragraph 6 above, shall be paid to the

          Plaintiff as specified in paragraph 5(c) above;

    8.    If the balance of the amount bid exceeds the amount due the Plaintiff in

          paragraph 5(c) above, the Plaintiff shall pay to the United States Marshal the

          amount of that excess upon the Marshal’s delivery of the deed to the

          property. The Marshal shall then make the payments of that excess as

          herein directed;

    9.    The United States Marshal shall file with the Marshal’s Report of Sale the

          status of the balance of the amount owed the Plaintiff in item 5(c) above;

    10.   If a balance remains from the proceeds of the sale after satisfying all of the

                                            5
 Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 6 of 7




            payments in paragraph 5 above, the United States Marshal shall deposit that

            money with the Clerk of Court, who will place the money in an appropriate

            account. That money shall be withdrawn only by order of the Court;

      11.   The United States Marshal shall file a Report of Sale with the Clerk of the

            Court. If the proceeds of the sale are insufficient to pay the amounts

            specified in paragraph 5 above, the Marshal shall report the remaining

            balance in the Report of Sale;

      12.   The purchaser of the property in question shall take possession of the

            property upon production of the United States Marshal’s deed to that

            property; and

      13.   The Defendants in this action, as well as all persons claiming under them or

            any or either of them after filing of the Notice of Pendency of this action, are

            forever barred and foreclosed of all right, title, interest, claim, lien and equity

            of redemption in and to the mortgaged premises that were the subject of this

            action and each and every part and parcel thereof.

      The property in question is the property described in Schedule A, attached hereto.




IT IS SO ORDERED

Dated: September
            , 202110, 2021




                                              6
Case 5:19-cv-01635-TJM-TWD Document 24 Filed 09/10/21 Page 7 of 7
